Name: Council Decision (CFSP) 2018/1797 of 19 November 2018 amending and updating Decision (CFSP) 2018/340 establishing the list of projects to be developed under PESCO
 Type: Decision
 Subject Matter: cooperation policy;  international security;  economic geography;  European construction;  defence
 Date Published: 2018-11-21

 21.11.2018 EN Official Journal of the European Union L 294/18 COUNCIL DECISION (CFSP) 2018/1797 of 19 November 2018 amending and updating Decision (CFSP) 2018/340 establishing the list of projects to be developed under PESCO THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, in particular Article 46(6) thereof, Having regard to Council Decision (CFSP) 2017/2315 of 11 December 2017 establishing permanent structured cooperation (PESCO) and determining the list of participating Member States (1), Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 11 December 2017 the Council adopted Decision (CFSP) 2017/2315. (2) Point (e) of Article 4(2) of Decision (CFSP) 2017/2315 provides that the Council is to establish the list of projects to be developed under permanent structured cooperation (PESCO), reflecting both support for capability development and the provision of substantial support within means and capabilities to common security and defence policy (CSDP) operations and missions. (3) On 6 March 2018 the Council adopted Decision (CFSP) 2018/340 establishing the list of projects to be developed under PESCO (2). (4) On 6 March 2018 the Council adopted a Recommendation concerning a roadmap for the implementation of PESCO (3) (the Recommendation). (5) Paragraph 9 of the Recommendation specified that the Council should update the list of PESCO projects by November 2018 to include the next set of projects, in accordance with the procedure set out in Article 5 of Decision (CFSP) 2017/2315, which provides in particular that the High Representative of the Union for Foreign Affairs and Security Policy (the High Representative) may make a recommendation concerning the identification and evaluation of PESCO projects, on the basis of assessments provided by the PESCO secretariat, for the Council to take a decision, following military advice by the Military Committee of the European Union (EUMC). (6) On 25 June 2018 the Council adopted Decision (CFSP) 2018/909 establishing a common set of governance rules for PESCO projects (4). (7) On 11 October 2018 the High Representative made a recommendation to the Council concerning the identification and evaluation of project proposals in the PESCO framework. (8) On 13 November 2018 the Political and Security Committee agreed on the recommendations contained in the EUMC military advice on the High Representative's recommendation concerning the identification and evaluation of project proposals in the PESCO framework. (9) The Council should therefore amend and update Decision (CFSP) 2018/340, HAS ADOPTED THIS DECISION: Article 1 Decision (CFSP) 2018/340 is amended as follows: (1) in Article 1, the following projects are added to the list: 18. Helicopter Hot and High Training (H3 Training) 19. Joint EU Intelligence School 20. EU Test and Evaluation Centres 21. Integrated Unmanned Ground System (UGS) 22. EU Beyond Line Of Sight (BLOS) Land Battlefield Missile Systems 23. Deployable Modular Underwater Intervention Capability Package (Divepack) 24. European Medium Altitude Long Endurance Remotely Piloted Aircraft System  European MALE RPAS (Eurodrone) 25. European Attack Helicopters TIGER Mark III 26. Counter Unmanned Aerial System (C-UAS) 27. European High Atmosphere Airship Platform (EHAAP)  Persistent Intelligence, Surveillance and Reconnaissance (ISR) Capability 28. One Deployable Special Operations Forces (SOF) Tactical Command and Control (C2) Command Post (CP) for Small Joint Operations (SJO)  (SOCC) for SJO 29. Electronic Warfare Capability and Interoperability Programme for Future Joint Intelligence, Surveillance and Reconnaissance (JISR) Cooperation 30. Chemical, Biological, Radiological and Nuclear (CBRN) Surveillance as a Service (CBRN SaaS) 31. Co-basing 32. Geo-meteorological and Oceanographic (GeoMETOC) Support Coordination Element (GMSCE) 33. EU Radio Navigation Solution (EURAS) 34. European Military Space Surveillance Awareness Network (EU-SSA-N); (2) Article 2 is replaced by the following: Article 2 The list of the project members of each individual project shall be as set out in Annex I.; (3) the following Article is inserted: Article 2a For information purposes, the consolidated updated list of the project members of each individual project appears in Annex II.; (4) the Annex is amended as follows: (a) it is renumbered as Annex I; (b) the entries set out in Annex I to this Decision are added to the table; (5) the text appearing in Annex II to this Decision is added as Annex II. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 19 November 2018. For the Council The President F. MOGHERINI (1) OJ L 331, 14.12.2017, p. 57. (2) OJ L 65, 8.3.2018, p. 24. (3) OJ C 88, 8.3.2018, p. 1. (4) OJ L 161, 26.6.2018, p. 37. ANNEX I Project Project members 18. Helicopter Hot and High Training (H3 Training) Greece, Italy, Romania 19. Joint EU Intelligence School Greece, Cyprus 20. EU Test and Evaluation Centres France, Sweden, Spain, Slovakia 21. Integrated Unmanned Ground System (UGS) Estonia, Belgium, Czechia, Spain, France, Latvia, Hungary, Netherlands, Poland, Finland 22. EU Beyond Line Of Sight (BLOS) Land Battlefield Missile Systems France, Belgium, Cyprus 23. Deployable Modular Underwater Intervention Capability Package (Divepack) Bulgaria, Greece, France 24. European Medium Altitude Long Endurance Remotely Piloted Aircraft System  European MALE RPAS (Eurodrone) Germany, Czechia, Spain, France, Italy 25. European Attack Helicopters TIGER Mark III France, Germany, Spain 26. Counter Unmanned Aerial System (C-UAS) Italy, Czechia 27. European High Atmosphere Airship Platform (EHAAP)  Persistent Intelligence, Surveillance and Reconnaissance (ISR) Capability Italy, France 28. One Deployable Special Operations Forces (SOF) Tactical Command and Control (C2) Command Post (CP) for Small Joint Operations (SJO)  (SOCC) for SJO Greece, Cyprus 29. Electronic Warfare Capability and Interoperability Programme for Future Joint Intelligence, Surveillance and Reconnaissance (JISR) Cooperation Czechia, Germany 30. Chemical, Biological, Radiological and Nuclear (CBRN) Surveillance as a Service (CBRN SaaS) Austria, France, Croatia, Hungary, Slovenia 31. Co-basing France, Belgium, Czechia, Germany, Spain, Netherlands 32. Geo-meteorological and Oceanographic (GeoMETOC) Support Coordination Element (GMSCE) Germany, Greece, France, Romania 33. EU Radio Navigation Solution (EURAS) France, Belgium, Germany, Spain, Italy 34. European Military Space Surveillance Awareness Network (EU-SSA-N) Italy, France ANNEX II ANNEX II CONSOLIDATED UPDATED LIST OF THE PROJECT MEMBERS OF EACH INDIVIDUAL PROJECT Project Project members 1. European Medical Command Germany, Czechia, Spain, France, Italy, Netherlands, Romania, Slovakia, Sweden 2. European Secure Software defined Radio (ESSOR) France, Belgium, Germany, Spain, Italy, Netherlands, Poland, Portugal, Finland 3. Network of logistic Hubs in Europe and support to Operations Germany, Belgium, Bulgaria, Greece, Spain, France, Croatia, Italy, Cyprus, Hungary, Netherlands, Poland, Slovenia, Slovakia 4. Military Mobility Netherlands, Belgium, Bulgaria, Czechia, Germany, Estonia, Greece, Spain, France, Croatia, Italy, Cyprus, Latvia, Lithuania, Luxembourg, Hungary, Austria, Poland, Portugal, Romania, Slovenia, Slovakia, Finland, Sweden 5. European Union Training Mission Competence Centre (EU TMCC) Germany, Belgium, Czechia, Ireland, Spain, France, Italy, Luxembourg, Netherlands, Portugal, Austria, Romania, Sweden 6. European Training Certification Centre for European Armies Italy, Greece 7. Energy Operational Function (EOF) France, Belgium, Spain, Italy 8. Deployable Military Disaster Relief Capability Package Italy, Greece, Spain, Croatia, Austria 9. Maritime (semi-) Autonomous Systems for Mine Countermeasures (MAS MCM) Belgium, Greece, Latvia, Netherlands, Poland, Portugal, Romania 10. Harbour & Maritime Surveillance and Protection (HARMSPRO) Italy, Greece, Poland, Portugal 11. Upgrade of Maritime Surveillance Greece, Bulgaria, Ireland, Spain, Croatia, Italy, Cyprus 12. Cyber Threats and Incident Response Information Sharing Platform Greece, Spain, Italy, Cyprus, Hungary, Austria, Portugal 13. Cyber Rapid Response Teams and Mutual Assistance in Cyber Security Lithuania, Estonia, Spain, France, Croatia, Netherlands, Poland, Romania, Finland 14. Strategic Command and Control (C2) System for CSDP Missions and Operations Spain, France, Germany, Italy, Portugal 15. Armoured Infantry Fighting Vehicle/Amphibious Assault Vehicle/Light Armoured Vehicle Italy, Greece, Slovakia 16. Indirect Fire Support (EuroArtillery) Slovakia, Italy 17. EUFOR Crisis Response Operation Core (EUFOR CROC) Germany, Spain, France, Italy, Cyprus 18. Helicopter Hot and High Training (H3 Training) Greece, Italy, Romania 19. Joint EU Intelligence School Greece, Cyprus 20. EU Test and Evaluation Centres France, Sweden, Spain, Slovakia 21. Integrated Unmanned Ground System (UGS) Estonia, Belgium, Czechia, Spain, France, Latvia, Hungary, Netherlands, Poland, Finland 22. EU Beyond Line Of Sight (BLOS) Land Battlefield Missile Systems France, Belgium, Cyprus 23. Deployable Modular Underwater Intervention Capability Package (Divepack) Bulgaria, Greece, France 24. European Medium Altitude Long Endurance Remotely Piloted Aircraft System  European MALE RPAS (Eurodrone) Germany, Czechia, Spain, France, Italy 25. European Attack Helicopters TIGER Mark III France, Germany, Spain 26. Counter Unmanned Aerial System (C-UAS) Italy, Czechia 27. European High Atmosphere Airship Platform (EHAAP)  Persistent Intelligence, Surveillance and Reconnaissance (ISR) Capability Italy, France 28. One Deployable Special Operations Forces (SOF) Tactical Command and Control (C2) Command Post (CP) for Small Joint Operations (SJO)  (SOCC) for SJO Greece, Cyprus 29. Electronic Warfare Capability and Interoperability Programme for Future Joint Intelligence, Surveillance and Reconnaissance (JISR) Cooperation Czechia, Germany 30. Chemical, Biological, Radiological and Nuclear (CBRN) Surveillance as a Service (CBRN SaaS) Austria, France, Croatia, Hungary, Slovenia 31. Co-basing France, Belgium, Czechia, Germany, Spain, Netherlands 32. Geo-meteorological and Oceanographic (GeoMETOC) Support Coordination Element (GMSCE) Germany, Greece, France, Romania 33. EU Radio Navigation Solution (EURAS) France, Belgium, Germany, Spain, Italy 34. European Military Space Surveillance Awareness Network (EU-SSA-N) Italy, France